Case 2:19-cv-01272-ODW-JEM Document 77-3 Filed 04/27/20 Page 1 of 5 Page ID #:1149




                                  EXHIBIT 2
Case 2:19-cv-01272-ODW-JEM Document 77-3 Filed 04/27/20 Page 2 of 5 Page ID #:1150




                                        1
Case 2:19-cv-01272-ODW-JEM Document 77-3 Filed 04/27/20 Page 3 of 5 Page ID #:1151




                                        2
Case 2:19-cv-01272-ODW-JEM Document 77-3 Filed 04/27/20 Page 4 of 5 Page ID #:1152




                                        3
Case 2:19-cv-01272-ODW-JEM Document 77-3 Filed 04/27/20 Page 5 of 5 Page ID #:1153




                                        4
